247 Ind. 349 (1966)
214 N.E.2d 645
VICTOR
v.
STATE OF INDIANA.
No. 30,786.
Supreme Court of Indiana.
Filed March 9, 1966.
Rehearing denied April 27, 1966.
Ferdinand Samper, of Indianapolis, for appellant.
John J. Dillon, Attorney General, for appellee.
PER CURIAM.
The appellant-petitioner has filed his petition for a belated appeal pursuant to Burns' Ind. Stat. Anno. § 9-3305 (1956 Repl.).
In his petition, he alleges that he was convicted of second degree murder on July 15, 1960, in the Criminal Court of Marion County, Division No. 2. At his trial, he was represented by pauper counsel, and a motion for new trial was filed containing 18 specifications of error. He further alleges that he is blind, that he did not know that he was entitled to appellate counsel, and that he has now employed private counsel to prosecute this appeal. His only statement as to error in the court below is that "the trial court erred in overruling the Motion for New Trial which Motion for New trial raised substantial questions of law upon prejudicial error occurring at the trial."
*350 It has been well settled that before a belated appeal can be granted, there must be sufficient cause shown to excuse the delay, and there must be a prima facie showing that there is merit in the appeal sought. State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N.E.2d 911; Kirkland v. State (1956), 235 Ind. 450, 134 N.E.2d 223; Deckard v. State (1960), 241 Ind. 338, 170 N.E.2d 424; Barker v. State (1961), 242 Ind. 5, 175 N.E.2d 353.
We do not believe that the petition filed in this case contains either sufficient excuse for the delay, or a prima facie showing of merit.
The petition is therefore denied.
Achor, J., not participating.
NOTE.  Reported in 214 N.E.2d 645.